Lew v Manhasset Pub. Lib. (2014 NY Slip Op 09110)





Lew v Manhasset Pub. Lib.


2014 NY Slip Op 09110


Decided on December 31, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 31, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

PETER B. SKELOS, J.P.
THOMAS A. DICKERSON
LEONARD B. AUSTIN
JOSEPH J. MALTESE, JJ.


2013-10066
 (Index No. 1176/11)

[*1]Lynn Lew, appellant, 
vManhasset Public Library, et al., respondents.


Norman A. Kaplan, Great Neck, N.Y., for appellant.
Hammill, O'Brien, Croutier, Dempsey, Pender & Koehler, P.C., Syosset, N.Y. (Anton Piotroski of counsel), for respondents.

DECISION & ORDER
In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (Marber, J.), entered August 8, 2013, which granted the defendants' motion for summary judgment dismissing the complaint.
ORDERED that the order is affirmed, with costs.
The plaintiff allegedly tripped and fell when she was walking down an aisle of the defendants' library. As the plaintiff walked down the aisle, there were bookshelves to her left and tables and chairs to her right. The plaintiff came across a book cart in the aisle and, as she walked around the book cart, she allegedly tripped and fell on the leg of a chair. The plaintiff commenced this action against the defendants to recover damages for personal injuries and, thereafter, the defendants moved for summary judgment dismissing the complaint. The Supreme Court granted the defendants' motion.
The defendants established their prima facie entitlement to judgment as a matter of law by demonstrating that the book cart and the chair were open and obvious and not inherently dangerous (see Koepke v Deer Hills Hardware, Inc., 118 AD3d 957; Flaim v Hex Food, Inc., 79 AD3d 797; Stern v Costco Wholesale, 63 AD3d 1139; Neiderbach v 7-Eleven, Inc., 56 AD3d 632). In opposition, the plaintiff failed to raise a triable issue of fact (see Alvarez v Prospect Hosp., 68 NY2d 320). Accordingly, the Supreme Court properly granted the defendants' motion for summary judgment dismissing the complaint.
SKELOS, J.P., DICKERSON, AUSTIN and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court